Exhibit 10.13

 

[g106501kwi001.jpg]

 

Sterile

Ophthalmics

and

lnjectables

 

December 18, 2014

 

Steve Lichter

 

RE:         Amended Offer for Employment

 

Dear Steve:

 

This letter will revise the October 13, 2014 Offer for Employment letter
(attached) to reflect that your employment would begin on March 1, 2015 .

 

All other terms contained in the Offer for Employment remain unchanged .

 

Should you agree  to the  terms  set forth  in this offer,  I request that you 
sign  and  date below, in acknowledgement of the contents of this letter, and
return it to my attention.

 

Respectfully,

 

/s/ Bruce Kutinsky

 

 

 

Bruce Kutinsky

 

Chief Operating Officer

 

 

Cc: Renee Wolf, Vice President, Human Resources

Payroll Team

 

I accept this offer of employment and understand the terms and conditions
outlined above .

 

/s/ Steve Lichter

 

Steve Lichter

 

 

ADVANCING THE NEW VISION

 

1925 West Field Court, Suite 300 · Lake Forest, Illinois 60045 · PHONE (800)
932-5676 · FAX (800) 943-3694
· www.akorn.com

[g106501kwi002.jpg]

 

--------------------------------------------------------------------------------


 

October 13, 2014

 

Steve Lichter

 

Re:  Offer for Employment

 

Dear Steve,

 

On behalf of Akorn Pharmaceuticals, I am pleased to extend to you an offer for
employment in the position of Executive Vice President, Pharmaceutical
Operations based at our Corporate Headquarters in Lake Forest, Illinois.  Your
base salary would be three hundred thousand dollars and zero cents ($300,000.00)
annually and you would report directly to me, Bruce Kutinsky, Chief Operating
Officer.  Your employment would begin on Monday, December 1, 2014.

 

You would be able to participate in Akorn’s Performance Incentive Plan.  As
Executive Vice President, your annual bonus potential would be forty percent
(40%) of base salary subject to plan details and annual Board of Directors
approval of payout.  You would be eligible to begin participation in plan year
2015.

 

The Company, subject to approval by our Board of Directors, would issue a stock
option grant under the Akorn Stock Option Plan, which would give you the option
to purchase one hundred and seventy-five thousand (175,000) shares of Akorn
common stock.  You would also be eligible to participate in the Long Term
Incentive Compensation (LTIC) Plan reserved for key executives and senior level
management which would afford you additional stock option grants and restricted
awards on an annual basis.  The total award value is equal to 100% of your
annual salary of which 75% is paid out as stock options and the remaining 25% in
the form of restricted shares.  Any long-term incentive awards for which you
would be eligible would be determined by the Compensation Committee of the Board
of Directors.

 

Additionally, you would be eligible for benefits which include medical, dental,
prescription drug, vision, Smart-Choice, Akorn’s (401K) Retirement Savings
Program, Education Assistance, our Employee Stock Purchase Program, flexible
spending accounts, an Employee Assistance Program, life,  disability insurance
and four (4) weeks of Paid Time Off (PTO).

 

As a convenience, we would automatically enroll you in Smart Choice! Akorn’s
401(k) Retirement Savings Plan.  We would defer two percent (2%) of your pre-tax
pay, effective the first payroll following eligibility; eligibility is defined
as the first of the month following your date of hire.  Your savings would be
invested in the Fidelity Freedom Funds.  You may change or discontinue your
deferment at any time and you may move your savings to different funds once you
have begun employment.

 

--------------------------------------------------------------------------------


 

Your employment at Akorn would be “at-will”, which means that either you or the
Company may terminate employment at any time. Nothing in this letter should be
interpreted as a contract of employment.

 

You should be aware that Akorn has implemented a Smoke Free Campus policy which
specifies that employees may not smoke within twenty (20) feet of the common
property line at any of our facilities or in a personal vehicle when fellow
employees, customers or vendors are in the car.

 

This offer is contingent upon successful completion of a drug-screening test, as
well as completion of our standard pre-employment background check. In addition,
you would be required to sign our Employee Confidential Information
Agreement, Code of Ethics and our Asset Repayment Agreement as conditions of
employment, all of which I have enclosed.

 

Steve, we are very pleased at the prospect of your joining us, and look forward
to working closely with you. Should you have any questions about this offer or
any matter related to your employment at Akorn, please do not hesitate to
contact me.

 

Should you agree to the terms set forth in this offer, I request that you sign
and date below, in acknowledgment of the contents of this letter, and return it
to my attention, along with executed copies of the three (3) agreements.  Copies
are enclosed for your records.

 

Respectfully,

 

/s/ Bruce Kutinsky

 

Bruce Kutinsky

 

Chief Operating Officer

 

 

Cc:

Renee Wolf, Vice President, Human Resources

 

Payroll Team

 

I accept this offer of employment and understand the terms and conditions
outlined above.

 

/s/ Steve Lichter

 

29 Oct.  2014

Steve Lichter

 

Date

 

--------------------------------------------------------------------------------